Citation Nr: 1714907	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-01 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for Meniere's disease.

2. Entitlement to service connection for stomach cramps, to include as secondary to Meniere's disease.

3. Entitlement to service connection for dizziness, to include as secondary to Meniere's disease.

4. Entitlement to service connection for diarrhea, to include as secondary to Meniere's disease.

5. Entitlement to service connection for blurred vision, to include as secondary to Meniere's disease.

6. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

7. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another or being housebound.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Winston Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to SMC based on the need for aid and attendance of another or being housebound was denied by the Board in October 2012.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veteran Claims (Court).  The Court granted an Order in July 2013 which granted a Joint Motion for Partial Remand (JMR) with regard to this issue, which is now again before the Board.

In this case, although the Veteran filed a claim seeking service connection for PTSD and depression specifically, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Id. at 5. In light of the Court's decision in Clemons, the Board has re-characterized the issue as stated above.

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, and SMC based on the need for aid and attendance of another or being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The most probative and competent medical evidence does not reveal a current diagnosis of Meniere's disease that was either caused by or related to active military service.

2. Current symptoms of stomach cramps, dizziness, diarrhea, and blurred vision are not etiologically related to service.

3. The Veteran does not have a service-connected disability that accounts for the current symptoms of stomach cramps, dizziness, diarrhea, and blurred vision.


CONCLUSIONS OF LAW

1. The criteria for service connection for Meniere's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for stomach cramps have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016).

3. The criteria for service connection for dizziness have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016).

4. The criteria for service connection for diarrhea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016).

5. The criteria for service connection for blurred vision have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Letters dated in March 2009, May 2009, and April 2010 satisfied the duty to notify provisions. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  They also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA; namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, the letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the types of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553  (1996); see also 38 C.F.R. § 20.1102 (2016) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, and has reviewed the evidence in the VBMS and Virtual VA electronic records systems. The Veteran's VA medical records are also in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The record indicates that the Veteran was also afforded VA examinations in June 2016, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The most recent VA examinations involved review of the claims file and thorough examination of the Veteran.  As such, the Board finds the June 2016 examinations are adequate. 

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Entitlement to Service Connection

The Veteran is seeking service connection for Meniere's disease, stomach cramps, dizziness, diarrhea, and blurred vision.  He essentially contends that he developed Meniere's disease as a result of his military service, specifically, exposure to acoustic trauma from jet engines and an occurrence of an explosion.  He further contends that his stomach cramps, dizziness, diarrhea, and blurred vision are secondary to his Meniere's disease.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309 (a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such, the Board will address the Veteran's claims for service connection for stomach cramps, dizziness, diarrhea, and blurred vision on both direct and secondary bases.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154 (a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the in-service treatment records reflects that the Veteran's September 1965 Report of Medical Examination at entrance into active duty service does not indicate any complaints of the head, ears, eyes, abdomen, or neurologic system.  The Veteran was found to be fit for military service.  An in-service treatment record dated September 1967 indicates the Veteran reported throbbing pain in the eye with blurry vision.  An examination of the eye was normal.  In the same month, it was noted the Veteran had a small irritated area in the upper right eye lid.  According to the February 1969 Report of Medical Examination at separation from active duty, the "head, face, neck, and scalp" was noted as abnormal.  Otherwise, all other evaluations were normal and the Veteran denied any significant medical or surgical history.  However, according to the February 1969 Report of Medical History, the Veteran stated he had or currently had dizziness or fainting spells; eye trouble; ear, nose, or throat trouble; and recent gain or loss of weight.  The examiner noted that the Veteran was light headed when arising quickly from a sitting position but had never fallen as a result.  The last occurrence was in July 1968.  In addition, it was noted that jet propeller fluid got in the Veteran's eyes in March 1968 with no complications.  The Veteran denied other significant medical or surgical history.  

According to post-service treatment records, in July 2003 the Veteran reported symptoms of tinnitus, hearing loss, and vertigo.  The VA physician stated that a "unifying [diagnosis] could be Meniere's disease, for which I will offer empiric therapy."  In August 2003, another VA physician stated the Veteran was "an inconsistent historian and [it is] hard to put together much support for or against Meniere's."  The VA physician determined the Veteran's symptoms were "probably not [M]eniere's" but was "probably noise exposure plus orthostatic hypotension."  Furthermore, the physician stated he would "put in for ENG at Duke to further [evaluate] this and hopefully settle the issue on Meniere's."  In January 2004, it was noted that the ENG in the past was negative.  In April 2004, it was further noted that an ENG was normal.  A negative ENG study was also noted in July 2004.

The Board has requested records from the Duke University Health System for the dates from January 2004 to the present.  A response dated June 2016 indicated there were no records for the Veteran during the time frame requested.

More recent VA and private treatment records indicate that the Veteran continued to report symptoms of dizziness with falling.  There are also subjective reports indicating a history of Meniere's disease.  However, there is no indication of a clinical diagnosis of Meniere's disease in the Veteran's problems list.  

In June 2016, the Veteran underwent several VA examinations.  The VA ear examiner noted, however, that the Veteran did not provide any information himself.  According to that examination, the Veteran's wife and nephew stated his symptoms started twenty or more years prior, after he was thrown back by an explosion near an aircraft in 1968.  He was hospitalized for thirty-two days as jet fuel was in his eyes.  He was discharged after the explosion, but the condition persisted.  He had episodes of dizziness, loss of balance, and falling down.  He passed out for several hours and sometimes would go blind for three to five hours.  He has no warning of the onset of these spells.  He did not complain of his ears being plugged or having pressure in them.  He stated his dizziness was an everyday occurrence and experienced spinning with nausea as well.  

Following an examination, the VA examiner stated the Veteran's history was not consistent with Meniere's disease, as the "loss of conscious for hours and temporary blindness were not related to any peripheral vestibular disorder.  Meniere's can in rare instances cause drop attacks but there is no loss of consciousness and the spells are brief in duration."  As the Veteran was in a wheelchair, his gait and Romberg testing could not be evaluated, but the examiner found that the limited finger to nose testing suggested neurologic process more than a vestibular disorder.  His audiologic testing requests were questioned, as the presence of acoustic reflexes suggested that some peripheral hearing was present but the Veteran did not respond to either bone or air conduction tones at maximum levels.  The VA examiner stated that the lack of response suggested profound bilateral deafness but the Veteran was able to communicate with his wife.  He spoke in a normal volume and his speech was not consistent with a profoundly deaf individual.  During a conversation with his wife and nephew regarding tinnitus, the Veteran stated he did not have ringing but a constant roaring in his head, which indicated he had some hearing.  He reportedly had attempted an ENG study but "passed out twice" and did not complete the test.  The VA examiner concluded the Veteran did not have a diagnosis of Meniere's disease as there was no pathology to render a diagnosis.  

In addition, a VA otolaryngologist opined that following a review of the records including a statement from the Veteran's wife and VA treatment records, it was significant that in early 2004 the Veteran underwent an ENG study, which was normal.  The examiner found that this "would make Meniere's disease very unlikely at that particular point in time.  In addition, in reviewing the more recent records there was mention of blackout spells which would be extremely unlikely with Meniere's disease."  The examiner reviewed the Veteran's military history and his separation reports and found no indication of dizziness, vertigo, or balance problems within his treatment records, but the Veteran was diagnosed and treated for vertigo and dizziness as early as 2003 through the VA system.  The examiner concluded that there was no support for the diagnosis of Meniere's disease and "the ENG performed several years after he complained of his symptoms and apparently performed when he was having a lot of problems was reported as normal in early 2004."  The VA examiner determined that the history provided of having occasional loss of conscious with dizziness did not support a diagnosis of Meniere's disease.

Regarding his claimed intestinal conditions, the Veteran underwent a VA examination in June 2016 where he reported his chronic diarrhea started intermittently in 2006 with no current medication or treatment.  Upon physical examination, a review of the evidence of record, and the Veteran's lay statements, the VA examiner opined that the Veteran's condition was less likely than not proximately due to or the result of Meniere's disease.  The VA examiner determined that Meniere's disease was a condition that affected the inner ear.  This caused attacks of dizziness, nausea, vomiting, feeling of fullness in the ear, hissing and roaring in the ears, and some hearing loss.  However, there was no clinical correlation or causal factor between stomach cramps or diarrhea and Meniere's disease.  The VA examiner also found "no objective evidence in the medical record of a chronic condition ... diagnosed during enlistment period, review of the [V]eteran ['s] record and subjective reports for wife/husband during [the] examination is consistent with medical record finding no diagnosis of stomach cramps and [diagnosis] to account for stomach cramps/diarrhea, proximately due to or the result of Meniere's disease during service."

Finally, the Veteran was afforded a VA examination for his eye conditions in June 2016, where he was diagnosed with glaucoma, cataracts, and floaters.  He stated that symptoms of his blurred vision first occurred in September 1968 when fluid in the jet area got into his eyes.  He stated the condition has become worse.  Upon a review of the evidence of record, the Veteran's lay statements, and a physical examination, the VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that the Veteran's blurred vision was not caused by "fluid in [the] eyes[,] it is caused by the glaucoma, cataracts, and floaters that are more age related than anything else."

After consideration of the entire record and the relevant law, the Board finds that the Veteran's Meniere's disease, stomach cramps, dizziness, diarrhea, and blurred vision are not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the disabilities and his military service.  In addition, there is no evidence that the Veteran's disabilities manifested to a compensable degree within one year of separation from active service, which precludes a grant of service connection on a chronic disease presumptive basis. 

Significantly, the June 2016 VA examination reports include the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and each included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a thorough rationale.

Regarding the Veteran's claim for Meniere's disease specifically, in the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the Board acknowledges that the Veteran may have been treated for symptoms of Meniere's disease such as dizziness, hearing loss, and headaches following service.  However, there is no indication the Veteran was diagnosed with Meniere's disease in service, nor does he have a current diagnosis of such.  Specifically, the June 2016 VA examiners all specifically found that a diagnosis of Meniere's disease could not be made and cited to normal ENG results in 2004.  Furthermore, the Board notes that although the Veteran and his wife have reported a diagnosis of Meniere's disease and indicated the same to several VA health providers and VA examiners, there is no clear diagnosis of Meniere's disease in the record.  

Further, regarding the claims for dizziness, stomach cramps, diarrhea, and blurred vision, the Board finds the competent opinion evidence of record from the above-referenced VA medical examinations, which are consistent with the accurate factual findings the Board has made based on weighing all the lay and medical evidence, are more probative than the Veteran's general contentions as to etiology of the symptoms of dizziness, stomach cramps, diarrhea, and blurred vision.  Based on the foregoing, the weight of the competent and credible evidence demonstrates that the Veteran does not have a diagnosed disability that accounts for the symptoms of dizziness, stomach cramps, diarrhea, and blurred vision.  See Sanchez-Benitez, 13 Vet. App. at 285 (symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes). Moreover, the weight of the lay and medical evidence demonstrates there is no direct relationship between the Veteran's symptoms of dizziness, stomach cramps, diarrhea, or blurred vision and active duty service.  

Finally, the Board acknowledges the Veteran's contentions that his Meniere's disease, stomach cramps, dizziness, diarrhea, and blurred vision are related to service or, alternately, that the stomach cramps, dizziness, diarrhea, and blurred vision developed secondary to Meniere's disease.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disabilities.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of the Meniere's disease, stomach cramps, dizziness, diarrhea, and blurred vision are complex medical questions that are not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Regarding the Veteran's claims for dizziness, stomach cramps, diarrhea, and blurred vision as secondary to Meniere's disease, the Board concludes that entitlement to service connection is also not warranted.  Insofar as the condition to which the Veteran claims these disabilities are secondary has not been service connected, the claims for secondary service connection must fail.  See 38 C.F.R. § 3.310.  For this reason, the claims for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

In arriving at these conclusions, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for Meniere's disease, stomach cramps, dizziness, diarrhea, and blurred vision; the claims are therefore denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 , 3.312; Gilbert, 1 Vet. App. at 58.


ORDER

Entitlement to service connection for Meniere's disease is denied.

Entitlement to service connection for stomach cramps is denied.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for diarrhea is denied.

Entitlement to service connection for blurred vision is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016). VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4) (2016).

Regarding the issue of service connection for a psychiatric disorder, to include PTSD and depression, the Board notes that establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2016).

The Veteran has stated that he sought treatment following a B-52 engine explosion that occurred in September 1968.  The Board notes, however, that the explosion could not be confirmed.  The Veteran further cited to several stressors including the death of his nephew in Vietnam on May 5, 1967.  Finally, the Veteran cited that his roommate of four days hung himself at the McCoy Air Force Base in Orlando, Florida in November 1968.  The Veteran stated he discovered the body upon awaking up in the morning and could not recall the decedent's name.  The in-service treatment records, however, are absent of any complaints, treatment, or diagnosis of any mental health disabilities.  In addition, there is no evidence from the Veteran's personnel records to indicate he was stationed in Vietnam or served in combat. 

On remand, the AOJ should contact the Veteran and request that he provide any additional information he has concerning his claimed stressors. Upon the Veteran's response, the AOJ should send a request to the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC) and/or any other agency deemed appropriate for any corroborating information about the Veteran's stressors, if any such additional information is obtained.

The Board is aware that amendments to 38 C.F.R. § 3.304(f), in certain circumstances, eliminate the requirements for corroborating evidence of the claimed in-service stressor if such is related to "fear of hostile military or terrorist activity." Significantly, however, the provision also requires that the hostile military or terrorist activity be consistent with the circumstances, conditions, or hardships of the Veteran's service. As such, further information is still required to support the Veteran's claim for service connection for PTSD, to the extent that corroboration is needed that the Veteran's described stressors are consistent with the circumstances, conditions, and hardships he faced in service.

The Board notes further that the Veteran has not been afforded a VA examination for the purposes of obtaining a nexus opinion.  Given the Veteran's lay statements regarding his claimed stressors, and the current diagnosis of major depressive disorder and PTSD, the Veteran should be afforded a VA examination.

The duty to assist includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran contends that he is entitled to SMC due to a need for the aid and attendance of another person due to his service-connected disabilities.  This claim is inextricably intertwined with the service connection claim for a psychiatric disorder, to include PTSD and depression.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, that issue will be held in abeyance pending resolution of the issues of entitlement to service connection for a psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of updated treatment records and add them to the claims file.

2. Send a letter to the Veteran and his representative requesting that the Veteran provide specific details of the stressor events he claims occurred during service, to include approximate dates and locations of the events. 

3. If the Veteran responds with additional information, undertake any necessary development to verify the described stressors. Such verification efforts should include contacting the NPRC, the JSRRC, and/or any other agency deemed appropriate. Any additional action necessary for verification of the alleged stressors, including follow-up action requested by the contacted entity, should be accomplished.

4. Once all outstanding records have been obtained and associated with the claims file, including a complete copy of this REMAND, schedule the Veteran for a VA examination to determine the current diagnosis and etiology of any physiatric disorder found to be present.

The examiner must discuss whether the Veteran meets the diagnostic requirements for PTSD based on his reported stressors. If PTSD is diagnosed, the examiner should identify the specific stressor(s) that support that diagnosis. The examiner should also indicate whether the stressor involved fear of hostile military or terrorist activity and whether his symptoms are related to the stressor. 

The examiner must also discuss whether it is at least as likely as not that any diagnosed psychiatric disorder other than PTSD is related to the Veteran's service and must offer a detailed rationale for each such conclusion rendered.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
 CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


